Dated as of February 28, 2005

Robert Cotter

912 Fifth Avenue, Apt. 3B

New York, NY 10021

Dear Bob,

We are pleased to offer to continue to employ you in a new position with
Starwood Hotels & Resorts Worldwide, Inc. (“Starwood” or the “Company”) under
the terms and conditions stated below:

Start Date:
Subject to the terms of this letter (this letter, together with the attachments
hereto, the “Letter”), your new position with Starwood will begin on March 1,
2005.

Responsibilities:
Your position will be Advisor to the CEO in White Plains, NY, and you shall
perform such duties and services, on an as-needed basis, as are reasonably
assigned to you by the Company as requested. You will report to Steve Heyer,
Chief Executive Officer, though the Company may make changes (to the extent
consistent with your position) in your reporting structure, title, and job
responsibilities at any time. The change in your position from Chief Operating
Officer to Advisor to the CEO shall not be deemed to constitute a termination of
your employment with Starwood, and you shall be deemed a continuing employee of
Starwood for all purposes (including, without limitation, for purposes of
eligibility and vesting in any Company Arrangement (as hereinafter defined),
including without limitation, in equity-based compensation programs in which you
participate as of the date hereof).

In performing your duties, you will be expected to comply at all times with all
Starwood policies, procedures and directives as they currently exist or as they
may be adopted or changed from time to time.

Base Salary and Bonus:
Your annual base salary rate as of the date hereof will stay in effect until
May 1, 2005. Effective May 1, 2005, you shall be paid $11,539.17 semi-monthly,
less applicable withholdings.

Your 2004 HOT feature will be handled as follows:

On December 31, 2005, the Company shall make the following payments in respect
of unvested benefits allocated to you under the Company’s 1999 Annual Incentive
Plan for Certain Executives (the “Executive Plan”):

1. Cash in an amount equal to the multiple of (x) the closing sale price of a
Unit on the New York Stock Exchange on the trading day prior to December 31,
2005 times (y) the 1,794 Units (which were granted to the Executive on March 1,
2004), provided, that, if such closing price on such date is less than $55.00,
Executive shall receive a total of $98,670 in respect of the 1,794 Units; and

2. Cash in an amount equal to $187,098, which represents two thirds of the
initial Hot Deduction of $280,507 made on March 1, 2005 (with the remaining one
third being paid out in vested Units) (the amounts described in items 1 and 2 of
this section, the “Hot Payments”).

The HOT Payments represent all HOT amounts due but not yet paid to you in
respect of all calendar years prior to and including 2005.

Benefits and Equity-Based Compensation:
You shall continue to participate (on the same terms and conditions as you
participate on the date hereof) in all Starwood employee benefit programs
(excluding annual bonus and cash incentive compensation programs) in which you
participate as of the date hereof. You and your eligible dependents will be
covered by these benefits according to your coverage elections in effect as of
the date hereof. Except as otherwise specifically provided herein, nothing in
this Letter shall limit or reduce any right or benefit that accrues to you under
the applicable terms of any Company Arrangement.

In the event that changes are made to any of the benefit plans, the changes will
apply to you as they do other similarly situated senior executives of the
Company.

You shall receive dividends in respect of any restricted stock (including with
respect to any HOT feature associated therewith) that vests on or before
December 31, 2005 (regardless of whether such dividends are paid after such
date). Per the Annual Incentive Plan for Certain Excutives and related grant
agreements, when restrictions on your unvested restricted stock units lapse on
December 31, 2005, (i) such units shall be converted into Company stock in
accordance with applicable equity plans and award agreements and (ii) you shall
receive dividends associated with such units and stock upon and following such
conversion.

Home Loan:
Your change in position at Starwood does not accelerate your obligation to repay
the second mortgage home loan granted to you pursuant to your Existing Agreement
(as hereinafter defined).

Severance:
Your employment will be guaranteed through December 31, 2005, unless you are
terminated for Cause (as defined below).

The guarantee and the benefits associated with your employment hereunder will be
subject to and conditioned upon (a) your continuing compliance with the
Non-Solicitation, Confidentiality

and Intellectual Property Agreement referred to below and (b) your signing, on
the date you execute this Letter, a written waiver and release of any and all
claims against Starwood arising out of or relating to your employment with
Starwood, in the form attached hereto (Attachment A), your non-revocation of
which is required in order for you to receive the HOT Payments. You will not be
eligible for any severance payments or COBRA reimbursement if you resign from
your employment with the Company.
For purposes of this paragraph, “Cause” shall mean any (i) material breach by
you of any of the duties, responsibilities or obligations of your employment, or
any of the policies or practices of Starwood; (ii) willful failure or refusal by
you to properly perform (as determined by Starwood in its reasonable discretion
and judgment) the duties, responsibilities or obligations of your employment, or
to properly perform or follow (as determined by Starwood in its reasonable
discretion and judgment) any lawful order or direction by Starwood; or
(iii) acts or omissions by you that constitute (as determined by Starwood in its
reasonable discretion and judgment) fraud, dishonesty, breach of your duty of
loyalty, gross negligence, civil or criminal illegality, or any other misconduct
in your employment or which could tend to bring Starwood into disrepute, could
create civil or criminal liability for Starwood or could adversely and
materially affect Starwood’s business or interests.

Resolution of Disputes:
From time to time, disagreements and misunderstandings may arise concerning your
job responsibilities, performance, compensation, benefits or other matters
affecting your employment with Starwood, or one of its affiliated companies. We
hope that we will be able to resolve such matters through normal discussions
with your immediate managers or Human Resources representatives.

In the event those efforts fail, you and Starwood agree, except as may be
prohibited by law or as otherwise excluded by the terms of the attached Mutual
Agreement to Arbitrate (Attachment B), to submit any and all disputes relating
to or arising out of this Letter, your employment with Starwood or the
termination of that employment to final and binding arbitration pursuant to the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association, which shall be the sole and exclusive remedy for such
disputes. Accordingly, you acknowledge and agree that this offer of continued
employment and the benefits provided herein are contingent upon your execution
of the Mutual Agreement to Arbitrate provided to you herewith and incorporated
herein by reference. In the event that the Mutual Agreement to Arbitrate is
determined by a court with appropriate jurisdiction to be unenforceable, you and
Starwood waive any right to a trial by jury on the claims that otherwise would
have been subject to the Mutual Agreement to Arbitrate.

As a condition of this offer and your right to receive any of the benefits
detailed herein, you agree to execute and be bound by the Non-Solicitation,
Confidentiality and Intellectual Property Agreement attached hereto (Attachment
C) and incorporated herein by reference.

Inconsistencies:
In the event of any inconsistency between any provision of this Letter and any
provision of any other plan, program, policy, corporate governance document,
agreement or arrangement of

Starwood or any of its affiliates (“Company Arrangements”), the provision of
this Letter shall control. There shall be no contractual or similar restrictions
on your right to terminate your employment with Starwood, or on your
post-employment activities, other than as set forth in Attachment C.

No Other Assurances; Entire Agreement:
You acknowledge that in deciding to sign this offer, you have not relied on any
promises, commitments, statements or representations, whether spoken or in
writing, made to you by any representative of the Company, except for what is
expressly stated herein. This Letter (along with the attachments hereto) sets
forth the entire agreement between you and an authorized (or apparently
authorized) officer of Starwood with respect to matters covered herein, and it
supersedes all other agreements, commitments, and understandings whether spoken
or written, if any, that the Company or any representative of the Company may
have made in connection with your anticipated employment, including the offer
letter to you dated June 27, 2000, the Addendum to you dated February 16, 2002
(the letter and the Addendum, collectively, the “Existing Agreement”) , and the
letter to you dated March 9, 2004.

You also acknowledge that this offer is intended as written, and that no
marginal notations or other revisions to either this offer, the General Release
and Waiver, the Mutual Agreement to Arbitrate, or the Non-Solicitation,
Confidentiality and Intellectual Property Agreement are binding on the Company
or on you unless expressly consented to in writing by the Executive Vice
President, Human Resources or Starwood’s General Counsel. No waiver or amendment
to this Letter shall be effective unless set forth in a writing, signed by you
and an authorized (or apparently authorized) officer of Starwood, that
identifies the specific provisions of this Letter being amended/waived. No
waiver by any person of any breach of any condition or provision contained in
this Letter shall be deemed a waiver of any similar or dissimilar condition or
provision at the same or any prior or subsequent time.

This offer shall be construed, governed by and enforced in accordance with the
laws of the State of New York, without regard to its conflicts of laws
principles.

         
Very truly yours,
/s/ David Norton
David Norton
 


 



 
        Starwood Hotels & Resorts Worldwide, Inc.
   
 
       
cc:
  Personnel File  

 
       
 
  ACCEPTED AND AGREED TO:  

 
  /s/ Robert Cotter   November 16, 2005
 
       
 
  Robert Cotter   Date Signed

